DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 18, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed October 18, 2022 is insufficient to overcome the rejection of the pending claims based upon Haynes et al., Ho et al., Panici et al. and Maincent et al. and additional references as set forth in the last Office action because: the declaration fails to address previously cited relevant portions of the applied references or the combined teachings of the applied prior art or establish that the likelihood of success as of the effective filing date of the claimed invention was not reasonable.
Regarding Haynes, the declaration states that Haynes does not mention anything about intraoperatively inserting a device during cancer resection surgery or performing cancer resection surgery more generally. The claimed drug implant is designed to release drug particles from the biodegradable matrix that then enters the lymphatic system. Haynes does not indicate that its drug particles are taken up by the lymphatic system and the drug delivery systems are designed to specifically prevent migration of the drug particles away from the target site and prevent uptake into the blood or lymphatic circulation. The declarant’s reading of Haynes is that uptake into the blood or lymphatic system is undesirable and such uptake as required by the instant claims would be incompatible with the manner in which Haynes is designed to work.
These statements are unpersuasive. The rejection previously set forth does not rely upon Haynes to teach implantation during cancer resection surgery. The declaration makes no attempt to address highly relevant, previously cited portions of Haynes such as “[t]he drug can be released by a) diffusion or flow of the drug and/or b) diffusion or flow of drug microparticles from the carrier (col 9, ln 11 onward)” from the surgical implant of Haynes. While in some embodiments, the drug containing particles do not leave the matrix, an entirely different mechanism of drug release is also contemplated and Haynes discusses that each drug release mechanism can be favored or disfavored by selection of the carrier and matrix adjuvant (col 9, ln 58 onward). Haynes makes no mention of the lymphatic system, but does state “[t]t is another object of the invention to provide a device of the aforesaid type wherein the drug particles have a diameter of less than 10 microns so as to diminish the likelihood that the particles will irritate tissue if released or block capillaries if the particles enter the circulation” (col 2, ln 21 – 25), a range with substantial overlap of the claimed particle size range. The teachings of Maincent et al. in particular are relied upon to teach that particles lying within such a particle size range would, when released from the implant when mechanism b) of drug release in Haynes et al. is favored, would reasonably be expected to accumulate within the lymphatic system. The declaration provides no explanation as to why particles of such size with the explicitly taught size range of Haynes as diminishing the likelihood of tissue irritation or blocked capillaries would not been expected to actually behave in such a manner and would not have been considered for use by one of ordinary skill in the art.
The declaration also states that the mice in Ho et al. were healthy with no cancer in the peritoneal cavity. The radioactive-labeled polyacrylic nanoparticles proposed in Maincent for lymphatic targeting were administered into the peritoneal cavity. Panici is about conventional knowledge on removing lymph nodes in the treatment of ovarian cancer. None of these references mention anything about performing cancer resection surgery or implanting the device intraperitoneally during such surgery.
These statements are unpersuasive. While no single reference explicitly discloses all the features of the instant claims, obviousness is based on the explicit and implicit teachings of the applied prior art and the knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention. The declaration covers the explicit teachings of the applied prior art and identified deficiencies in each reference. As discussed in greater detail in the July 25, 2022 Office Action, when taken together, the applied prior art is renders obvious the use of anti-cancer drug containing particles within the disclosed size range of less than 10 microns in the implant of Haynes with the reasonable expectation that such particles would be targeted to the lymphatic system the lymphatic delivery of nanoparticles disclosed by Maincent et al. The lymphatic system as a delivery location for anticancer therapeutic agents is rendered obvious based on the likely spread of metastasis via the lymphatic system as disclosed by Panici et al. and Maincent et al. ¶ 2 on p 547 of Panici mentions a study of pelvic lymphadenectomy being carried out in patients who underwent optimal cytoreduction, a procedure in which visible tumors are removed, indicating that such treatments is not only known to those of ordinary skill in the art but also that is can be combined with studies of lymphatic removal and ascertainment of lymph node involvement in possible cancer progression. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). Thus, when the implicit and explicit teachings of the applied prior art as a whole and the knowledge of the person of ordinary skill in the art are taken into account, implantation of a drug particle releasing implant at the site of the tumor resection to provide sustained exposure of cancer cells at that site that also releases drug containing particles to the lymphatic system to provide the same sustained exposure of cancer cells that may be present in the lymphatic system that contain and/or contribute to metastasis is rendered obvious.
The declaration also provides commentary on the validity of a statement from the instant disclosure about the possibilty of a different metastatic pattern being seen with resection of the primary tumor. A 2017 article [no copy appears to have been provided] is cited and quoted as saying that the perioperative period has an increased risk for metastasis and that surgery can lead to shedding of cancer cells. The declaration states the declarant would answer no to the question of a reasonable expectation of success at that time of implanting [an] implantable device intraperitoneally … during the cancer resection surgery would work in reducing lymphatic metastasis. Example 8 from the disclosure as filed had various hypotheses and at the time, the expectation of success would have been strongly unfavorable. Post-surgical adverse reactions would be expected to interfere with particle uptake by the lymphatic circulation, making it impossible to predict where the outcome of implanting the gelatin-paclitaxel sponges would be successful in reducing lymphatic metastases.
These statements are unpersuasive. Without a complete copy of the reference, the Examiner is unable to read these isolated statements in context and judge the contents of this reference as a whole. Obviousness is judged based on the knowledge as of the effective filing date of the claimed invention, which predates the 2017 reference by approximately 12 years. If declarant meant to argue that even in 2017, the claimed method would not have been obvious, additional discussion is respectfully requested. Medical interventions such as tumor resection surgery have advantages and disadvantages and the presence of disadvantages does not mean that one of ordinary skill in the art would not have a reasonable expectation of success in carrying out a method requiring tumor resection surgery. Even before the effective filing date of the claimed invention, operable cancerous tumors were routinely removed as part of the common standard of care for the treatment of cancer. Thus, it would seem that this common standard of care might also be judged to have a strongly unfavorable expectation of success based on the isolated quotations from this 2017 reference but surgical tumor removal remains a common method in the treatment of cancer. The statements in the declaration focus reduction of lymphatic metastases, but that is much narrower than the scope of the claimed method, which only requires a “method of treating cancer” with one step of lymphatic system uptake. Example 8 of the instant specification reported on tumor recurrence but the Examiner was unable to locate any information as to the behavior of the primary tumor site, and a lack of re-growth at the tumor resection site would read on the treatment of cancer required by the claims. Release of antineoplastic agents at the site of the original tumor regardless of the effect on possibly lymphatic metastases is sufficient to meet the instant claims. Such a result would reasonably be expected to occur by one of ordinary skill in the art, particularly as drug release by both mechanisms a) and b) of the device of Haynes are not mutually exclusive. Even if one mechanism is favored over the other to provide some therapeutic effect at the implantation site and when particles are released, at the locale in which such particles localize. The declaration states that various post-surgical changes would render it impossible to predict where lymphatic metastases would be reduced. Even if such a decrease in lymphatic metastases were required by the instant claims, no supporting information for the stated post-surgical changes not only occurring but being of such magnitude that no prediction of the outcome could be made has not been made of record. It is possible that such information is in elsewhere in the cited reference, but a copy was not provided. The evidence contained in the declaration does not provide evidence that is sufficient to outweigh the prima facie case of obviousness so the obviousness rejections are maintained as set forth herein.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 95, 98, 103, 104, 107, 108 and 115 were rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 5,972,366) in view of Ho et al. (J Cont Rel, available online March 23, 2005), Panici et al. (Best Prac Res Clin Ob Gyn, 2002 and Maincent et al. (Pharm Res, 1992). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 25, 2022 and those set forth herein.
As to new claim 115, ¶ 2 on p 547 of Panici mentions a study of pelvic lymphadenectomy being carried out in patients who underwent optimal cytoreduction. The person of ordinary skill in the art is aware that treatment options for cancer include the surgical removal of tumor masses, including primary tumors, when such tumors are deemed operable. Based on the knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention, removal of tumors and placement of a drug releasing implant at that location, to provide sustained exposure of remaining cancer cells and adjacent metastases as taught by Ho et al. and any lymphatic metastases as taught by Panici et al. and Maincent et al. 
Applicants traverse on the grounds that the point of distinction is implantation of the drug device intraoperatively during the cancer resection surgery. The cited references omit this step. Attention is directed to example 8 of the specification as filed which demonstrates release of the paclitaxel drug particles from the gelatin sponge implant that were taken up by the lymphatic system and that the treated group had significantly lower incidence of lymphatic metastasis, which is further significant since surgical resection of the primary tumor is known to alter the pattern of cancer metastasis. The statement as to the teachings of the various references with claimed features that are not taught by that particular reference in the arguments are highly similar to the discussion of these references in the concurrently filed declaration. The remarks states that the proposed combination lacks the step of implantation of the drug device intraoperatively during the cancer resection surgery. This conclusion is supported by the expert testimony in the declaration.
These arguments are unpersuasive. The determination of obviousness is based on the explicit and implicit teachings of the applied prior art and the knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention. That no single reference discloses, explicitly or implicitly, each and every feature of the rejected claims is why the rejection is made over the combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The contents of the declaration were addressed in greater detail above. That a reference does not explicitly disclose all of the claim limitations does not patentably distinguish the instant claims when the explicit and implicit teachings of the applied prior art and the knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention are considered. That there was not a reasonable expectation of success based on selected quotes from an article that was not provided has not been established as discussed above.
Applicants also traverse on the grounds that Haynes must be compatible with Maincent’s modification for a proper motivation in making the proposed combination. Modifying Haynes such that the particles are taken up by the lymphatic system would render it inoperable for its intended purpose. The declaration states that Haynes is not designed to have the drug particles taken up by the lymphatic system and are specifically designed to limit drug particle migration away from the initial target site.
These arguments are unpersuasive. The declaration and these arguments both fail to address relevant, previous cited sections of Maincent in which drug can be release by a) diffusion or flow of the drug and/or b) diffusion or flow of drug microparticles from the carrier (col 9, ln 11 onward) and that the combination of carrier material and adjuvant is chosen to favor or disfavor mechanisms a) and b) to provide the desired release rate (col 9, ln 58 onward). Thus, it is improper to read Haynes as only disclosing materials in which only drug mechanism a) is operable. As discussed above when discussing the contents of the declaration, the particle size of less than 10 microns disclosed by Haynes to diminish the likelihood of tissue irritation if released or capillary blockage if the particles enter the circulation (col 2, ln 22- 25). That range overlaps with the size range for particles sized to enter the lymphatic system disclosed by Maincent et al. and the size range of the instant claims and thus such sized particles are not taught away by Haynes.
Applicants also argue that there is not a reasonable expectation of success relying on the contents of the declaration.
As discussed above, the statements and evidence of record do not establish that there was not a reasonable expectation of success that the method rendered obvious by the combined teachings of Haynes et al., Ho et al., Panici et al. and Maincent et al. and the knowledge of the person of ordinary skill in the art as of the effective filing date of the claimed invention would not resultant in treatment of cancer.

Claim(s) 96, 97, 113 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 5,972,366) in view of Ho et al. (J Cont Rel, available online March 23, 2005), Panici et al. (Best Prac Res Clin Ob Gyn, 2002 and Maincent et al. (Pharm Res, 1992) further in view of Gerberding (US 2005/0266040).
Haynes et al., Ho et al., Panici et al. and Maincent et al. were discussed on p 5 – 10 of the July 25, 2022 Office Action.
The inclusion of a radiopaque material in the implant and visualization of such material after implantation is not disclosed.
Gerberding discloses a medical device such as a stent for delivering a biological active material to the body tissue of a patient that has a coating and that coating may be radiopaque (whole document, e.g., abstract). Amongst the needs for the disclosed devices is a need for the medical device to be radiopaque so that the medical device at the implantation site can be monitored (¶ [0006]). Including a radiopaque material may be desirable so that the medical device is visible under X-ray or fluoroscopy (¶ [0020]). The medical devices can be made for various materials including polymers such as polyamides, polyglycolic acid or collagens (¶ [0018]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radiopaque coating onto the drug releasing implant of Haynes et al., Ho et al., Panici et al. and Maincent et al. that can then be observed using X-ray or fluoroscopy to evaluate implant placement after implantation. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because medical devices such as those prepared from biodegradable polymers are rendered visualizable by techniques such as X-ray or fluoroscopy by that application of a coating containing a radiopaque material as disclosed by Gerberding. Once such a coating is added, the implant can then be observed after implantation using conventional techniques in the art such as X-ray or fluoroscopy as carrying out such an imaging step allows for confirmation of the placement of the drug containing implant after the surgical procedure.

Claim(s) 99 was rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. further in view of Kennedy et al. (US 6,488,952). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 25, 2022 and those set forth herein.
Applicants do not present any specific arguments regarding Kennedy et al. for the Examiner to address herein. Haynes et al., Ho et al., Panici et al. and Maincent et al. are not deficient as alleged by Applicants for the reasons discussed herein so Kennedy et al. is not required to cure the alleged deficiencies of Haynes et al., Ho et al., Panici et al. and Maincent et al.

Claim(s) 105 and 106 were rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. further in view of Bouvy et al. (Br J Surg, 1997), Arnold et al. (US 5,383,456) and Evans et al. (US 2004/0127987). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 25, 2022 and those set forth herein.
Applicants do not present any specific arguments regarding Bouvy et al., Arnold et al. and Evans et al. for the Examiner to address herein. Haynes et al., Ho et al., Panici et al. and Maincent et al. are not deficient as alleged by Applicants for the reasons discussed herein so Bouvy et al., Arnold et al. and Evans et al. are not required to cure the alleged deficiencies of Haynes et al., Ho et al., Panici et al. and Maincent et al.

Claim(s) 109 and 110 were rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. further in view of Wang et al. (Biomaterials, 2002). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 25, 2022 and those set forth herein. 
Applicants do not present any specific arguments regarding Wang et al. for the Examiner to address herein. Haynes et al., Ho et al., Panici et al. and Maincent et al. are not deficient as alleged by Applicants for the reasons discussed herein so Wang et al. is not required to cure the alleged deficiencies of Haynes et al., Ho et al., Panici et al. and Maincent et al.

Claim(s) 100 and 101 were rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al., Ho et al., Panici et al. and Maincent et al. further in view of Gressen et al. (Curr Treat Options Oncology, 2002). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 25, 2022 and those set forth herein.
Applicants do not present any specific arguments regarding Gressen et al. for the Examiner to address herein. Haynes et al., Ho et al., Panici et al. and Maincent et al. are not deficient as alleged by Applicants for the reasons discussed herein so Gressen et al. is not required to cure the alleged deficiencies of Haynes et al., Ho et al., Panici et al. and Maincent et al.

Claim(s) 102 was rejected under 35 U.S.C. 103 as being unpatentable over et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. further in view of Bouvy et al. (Br J Surg, 1997), Arnold et al. (US 5,383,456) and Evans et al. (US 2004/0127987). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 25, 2022 and those set forth herein.
Applicants do not present any specific arguments regarding Bouvy et al., Arnold et al. and Evans et al. for the Examiner to address herein. Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. are not deficient as alleged by Applicants for the reasons discussed herein so Bouvy et al., Arnold et al. and Evans et al. are not required to cure the alleged deficiencies of Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al.

Claim(s) 111 and 112 were rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US 5,972,366) in view of Ho et al. (J Cont Rel, available online March 23, 2005), Panici et al. (Best Prac Res Clin Ob Gyn, 2002, Maincent et al. (Pharm Res, 1992) and Gressen et al. (Curr Treat Options Oncology, 2002) further in view of Gerberding (US 2005/0266040).
Haynes et al., Ho et al., Panici et al. and Maincent et al. were discussed on p 5 – 10 of the July 25, 2022 Office Action. The combination with Gressen et al. was discussed on p 17 – 18.
The inclusion of a radiopaque material in the implant and visualization of such material after implantation is not disclosed.
Gerberding is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radiopaque coating onto the drug releasing implant that can be implanted in the pleural cavity of Haynes et al., Ho et al., Panici et al., Maincent et al. and Gressen et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because medical devices such as those prepared from biodegradable polymers are rendered visualizable by techniques such as X-ray or fluoroscopy by that application of a coating containing a radiopaque material as disclosed by Gerberding. Once such a coating is added, the implant can then be observed after implantation using conventional techniques in the art such as X-ray or fluoroscopy as carrying out such an imaging step allows for confirmation of the placement of the drug containing implant after the surgical procedure.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618